


Exhibit 10.10

 

ANDREW CORPORATION
LONG-TERM INCENTIVE PLAN

 

SECTION 1. PURPOSE:    The purpose of the Andrew Corporation Long-Term Incentive
Plan is to provide certain employees and consultants of Andrew Corporation and
its Affiliates (as hereinafter defined) and members of the Board (as hereinafter
defined) with the opportunity to receive stock-based and other long-term
incentive grants in order to attract and retain qualified individuals and to
align their interests with those of stockholders.

 

SECTION 2. EFFECTIVE DATE:    This Plan will become effective as of November 17,
2004, subject to the approval of the stockholders at the Annual Meeting to be
held on February 8, 2005. Unless sooner terminated as provided herein, the Plan
shall terminate ten years from November 17, 2004. After the Plan is terminated,
no future Awards may be granted under the Plan, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions.

 

SECTION 3. DEFINITIONS:    As used in this Plan, unless the context otherwise
requires, each of the following terms shall have the meaning set forth below.

 

(a)           “Affiliate” shall mean any entity that, directly or indirectly,
controls, is controlled by, or is under common control with, the Company.

 

(b)           “Award” shall mean a grant of an Option, SAR, Restricted Stock
Award, Performance Award, or Other Stock Award pursuant to the Plan, which may,
as determined by the Committee, be in lieu of other compensation owed to a
Participant.

 

(c)           “Award Agreement” shall mean an agreement, either in written or
electronic format, in such form and with such terms and conditions as may be
specified by the Committee, which evidences the terms and conditions of an
Award.

 

(d)           “Beneficiary” means the person or entity (including a trust or the
estate of the Participant) designated by the Participant to succeed to any
rights that he or she may have in Awards at the time of death. No such
designation, or any revocation or change thereof, shall be effective unless made
in writing by the Participant on a form provided by the Company and delivered to
the Company prior to the Participant’s death. If, on the death of a Participant,
there is no living person or entity in existence so designated, the term
“Beneficiary” shall mean the legal representative of the Participant’s estate.

 

(e)           “Board of Directors” or “Board” shall mean the board of directors
of the Company.

 

(f)            “Change in Control” means the happening of any of the following
events:

 

(i)            the merger or consolidation of the Company with any other
corporation following which the holders of the Company’s common stock
immediately prior thereto hold less than 60% of the outstanding common stock of
the surviving or resulting entity;

 

1

--------------------------------------------------------------------------------


 

(ii)           the sale of all or substantially all of the assets of the Company
to any person or entity other than a wholly-owned subsidiary;

 

(iii)          any person or group of persons acting in concert, or any entity,
becomes the beneficial owner, directly or indirectly, of more than 20% of the
Company’s outstanding common stock, other than an acquisition of more than 20%,
in one or more transactions, of the Company’s outstanding common stock by (a) a
passive institutional investor where such investor is eligible pursuant to
Rule 13d-1(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) to,
and does, file a report of ownership on Schedule 13G with the Securities and
Exchange Commission, (b) a trustee or other fiduciary of an employee benefit
plan maintained by the Company, or (c) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the Company;

 

(iv)          those individuals who, as of the close of the most recent annual
meeting of the Company’s stockholders, are members of the Board (the “Existing
Directors”) cease for any reason to constitute more than 50% of the Board. For
purposes of the foregoing, a new director will be considered an Existing
Director if the election, or nomination for election by the Company’s
stockholders, of such new director was approved by a vote of a majority of the
Existing Directors. No individual shall be considered an Existing Director if
such individual initially assumed office as a result of either an actual or
threatened election contest subject to Rule 14a-11 under the Exchange Act or
other actual or threatened solicitation of proxies by or on behalf of anyone
other than the Board of Directors, including by reason of any agreement intended
to avoid or settle any election proxy contest; or

 

(v)           the stockholders of the Company adopt a plan of liquidation.

 

(g)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any references to a particular section of the Code shall
be deemed to include any successor provision thereto.

 

(h)           “Committee” shall mean the Compensation and Human Resources
Committee of the Board or such other committee of the Board of Directors, which
shall consist solely of two or more “outside directors” within the meaning of
Section 162(m) of the Code and “non-employee directors” within the meaning of
Securities and Exchange Commission Rule 16b-3 promulgated under Section 16 of
the Securities Exchange Act of 1934, as amended, or any such successor provision
thereto.

 

(i)            “Company” shall mean Andrew Corporation, a Delaware corporation.

 

(j)            “Consultant” shall mean any person engaged by the Company or an
Affiliate to render services to such entity as a consultant or advisor.

 

2

--------------------------------------------------------------------------------


 

(k)           “Disability” shall mean that a Participant is eligible for Social
Security disability benefits or disability benefits under the Company’s
long-term disability plan, based upon a determination by the Committee that the
condition arose prior to termination of employment.

 

(l)            “Eligible Director” shall mean a member of the Board who is not
an officer or employee of the Company or any of its Affiliates.

 

(m)          “Eligible Employee” shall mean an employee of the Company or any
Affiliate.

 

(n)           “Exercise Price” shall mean an amount, as determined by the
Committee, at which an Option or SAR can be exercised by a Participant, which
amount shall not be less than the Fair Market Value of a Share on the date such
Award is granted, unless such Option or SAR is granted pursuant to an assumption
or substitution of another option in a manner that satisfies the requirements of
Section 424(a) of the Code.

 

(o)           “Fair Market Value” shall mean the average of the high and low
sale prices for a Share as reported on the NASDAQ National Market system or, if
no sales were reported for such date, on the next preceding date for which such
sales were reported.

 

(p)           “Incentive Stock Option” shall mean an Option which is intended to
meet the requirements set forth in Section 422 of the Code and which only
Eligible Employees are eligible to receive.

 

(q)           “Nonqualified Stock Option” shall mean an Option not intended to
qualify as an Incentive Stock Option.

 

(r)            “Option” shall mean the right to purchase a Share granted
pursuant to Section 8, which may take the form of either an Incentive Stock
Option or a Nonqualified Stock Option.

 

(s)           “Other Stock Award” shall mean an Award of Shares or Awards that
are valued in whole or in part, or that are otherwise based on, Shares,
including but not limited to dividend equivalents or amounts which are
equivalent to all or a portion of any federal, state, local, domestic, or
foreign taxes relating to an Award, which may be payable in Shares, cash, other
securities, or any other form of property as the Committee shall determine,
subject to the terms and conditions set forth by the Committee and granted
pursuant to Section 12.

 

(t)            “Participant” shall mean an Eligible Employee or Consultant
selected by the Committee to receive Awards under the Plan or an Eligible
Director who receives an Award under Appendix A.

 

(u)           “Performance Awards” shall mean Awards of Performance Shares or
Performance Units.

 

3

--------------------------------------------------------------------------------


 

(v)           “Performance Goal(s)” shall mean the level or levels of
Performance Measures established by the Committee pursuant to Section 7.

 

(w)          “Performance Measures” shall mean any of the following performance
criteria, either alone or in any combination, which may be expressed with
respect to the Company or one or more operating units or groups, as the
Committee may determine: cash flow; cash flow from operations; total earnings;
earnings per share, diluted or basic; earnings per share from continuing
operations, diluted or basic; earnings before interest and taxes; earnings
before interest, taxes, depreciation, and amortization; earnings from
operations; net asset turnover; inventory turnover; capital expenditures; net
earnings; operating earnings; gross or operating margin; debt; working capital;
return on equity; return on net assets; return on total assets; return on
capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; debt reduction; productivity; delivery performance; safety
record; stock price; and total stockholder return. Performance Measures may be
determined on an absolute basis or relative to internal goals or relative to
levels attained in prior years or related to other companies or indices or as
ratios expressing relationships between two or more Performance Measures. The
Committee shall provide how any Performance Measure shall be adjusted to the
extent necessary to prevent dilution or enlargement of any Award as a result of
extraordinary events or circumstances, as determined by the Committee, or to
exclude the effects of extraordinary, unusual, or non-recurring items; changes
in applicable laws, regulations, or accounting principles; currency
fluctuations; discontinued operations; non-cash items, such as amortization,
depreciation, or reserves; asset impairment; or any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction; provided, however, that no such adjustment
will be made if the effect of such adjustment would cause the Award to fail to
qualify as “performance based compensation” within the meaning of
Section 162(m) of the Code.

 

(x)            “Performance Period” shall mean a period established by the
Committee pursuant to Section 7 at the end of which one or more Performance
Goals are to be measured.

 

(y)           “Performance Share” shall mean an Award denominated in Shares,
which is earned during a specified period subject to the terms and conditions as
determined by the Committee and granted pursuant to Section 11.

 

(z)            “Performance Unit” shall mean an Award denominated in units
having a value in dollars or such other currency, as determined by the
Committee, which is earned during a specified period subject to the terms and
conditions as determined by the Committee and granted pursuant to Section 11.

 

(aa)         “Plan” shall mean the Andrew Corporation Long-Term Incentive Plan,
as amended and restated from time to time.

 

4

--------------------------------------------------------------------------------


 

(bb)         “Restricted Stock” shall mean an Award of Shares, subject to such
terms and conditions as determined by the Committee and granted pursuant to
Section 10.

 

(cc)         “Restricted Stock Award” shall mean an Award consisting of
Restricted Stock or Restricted Stock Units.

 

(dd)         “Restricted Stock Unit” shall mean an Award consisting of a
bookkeeping entry representing an amount equivalent to the Fair Market Value of
one Share, payable in cash or Shares, and representing an unfunded and unsecured
obligation of the Company, subject to such terms and conditions as determined by
the Committee and granted pursuant to Section 10.

 

(ee)         “Retirement” shall mean termination of an Eligible Employee’s
employment with the Company and its Affiliates for retirement purposes if such
termination occurs (1) on or after his or her sixty-fifth birthday; or (2) on or
after his or her fifty-fifth birthday with the written consent of the Chief
Executive Officer of the Company or, in the case of the Chief Executive
Officer’s retirement, with the consent of the Committee. In the case of an
Eligible Director, “Retirement” shall be determined by the Committee in its
discretion. In no event shall termination of a Consultant’s services with the
Company and Affiliates be treated as a Retirement under the Plan.

 

(ff)           “Shares” shall mean shares of common stock, $0.01 par value, of
the Company.

 

(gg)         “Stock Appreciation Right” or “SAR” shall mean an Award, which
represents the right to receive the difference between the Fair Market Value of
a Share on the date of exercise and an Exercise Price, payable in cash or
Shares, subject to such terms and conditions as determined by the Committee and
granted pursuant to Section 9.

 

SECTION 4. ADMINISTRATION:  Subject to the express provisions of this Plan, the
Committee shall have authority to interpret the Plan, to prescribe, amend, and
rescind rules and regulations relating to it, and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
In exercising its discretion, the Committee may use such objective or subjective
factors as it determines to be appropriate in its sole discretion. The
determinations of the Committee pursuant to its authority under the Plan shall
be conclusive and binding. The Committee may delegate to one or more officers of
the Company the authority, subject to the terms and conditions as the Committee
shall determine, to grant Awards to employees who are not officers or members of
the Board for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended.

 

SECTION 5. SHARES AVAILABLE FOR AWARDS

 

(a)           Subject to adjustment as provided in Section 5(g), the maximum
number of Shares available for issuance under the Plan shall be 4,000,000.

 

(b)           If any Shares are subject to an Award that is forfeited, settled
in cash, expires, or is otherwise terminated without the issuance of Shares,
such Shares shall again be

 

5

--------------------------------------------------------------------------------


 

available for Awards under the Plan. Any Shares that are tendered by the
Participant or retained by the Company as full or partial payment to the Company
for the purchase of an Award or to satisfy tax withholding obligations in
connection with an Award shall be available for Awards under the Plan. Upon
payment of Shares upon the exercise of a SAR, the number of Shares available for
issuance under the Plan shall be reduced only by the number of actual Shares
issued in such payment.

 

(c)           Unless otherwise determined by the Committee, Awards that are
designed to operate in tandem with other Awards shall not be counted against the
maximum number of Shares available under Section 5(a) in order to avoid double
counting.

 

(d)           Notwithstanding the foregoing, the maximum number of Shares that
may be issued upon the exercise of Incentive Stock Options shall equal the
aggregate number of Shares stated in Section 5(a), subject to adjustment as
provided in Section 5(f) to the extent that such adjustment does not affect the
ability to grant or the qualification of Incentive Stock Options under the Plan.

 

(e)           Any Shares issued under the Plan shall consist, in whole or in
part, of authorized and unissued Shares, Shares purchased in the open market or
otherwise, Shares in treasury, or any combination thereof, as the Committee or,
as appropriate, the Board may determine.

 

(f)            In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, or similar corporate transaction, as determined by the Committee, the
Committee shall, in such manner as it may deem equitable and to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan, adjust the number and type of Shares available for
Awards under the Plan, the number and type of Shares subject to outstanding
Awards, and the Exercise Price with respect to any Award; provided, however,
that any fractional Share resulting from an adjustment pursuant to this
Section 5(f) shall be rounded to the nearest whole number.

 

SECTION 6. ELIGIBILITY:    The Committee from time to time may designate which
Eligible Employees and Consultants shall become Participants under the Plan.
Eligible Directors shall be eligible to receive Awards only in accordance with
Appendix A of the Plan.

 

SECTION 7. CODE SECTION 162(m) PROVISIONS

 

(a)           Notwithstanding any other provision of the Plan, if the Committee
determines at the time an Award is made to a Participant that such Participant
is or may be for the tax year in which the Company would claim a tax deduction
in connection with the Award, a Covered Employee (as that term is defined in
Section 162(m) of the Code), the Committee may provide, in writing, that this
Section 7 is applicable to such Award under such terms and conditions as the
Committee may specify.

 

6

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any other provision of the Plan other than
Section 5(f), if the Committee provides that this Section 7 is applicable to a
particular Award, no Participant shall receive such an Award or Awards having an
aggregate Option/SAR Value, Performance Share Value, and Performance Unit Value
(as hereinafter defined) of greater than $5,000,000 for any fiscal year of the
Company, where: (i) the Option/SAR Value shall mean the Fair Market Value of the
number of Shares underlying an Award of Options in any fiscal year of the
Company or the Fair Market Value of a number of Shares equal to the number of
SARs awarded in any fiscal year of the Company, with such Fair Market Value
determined as of the date of grant of each Award, multiplied by 50%; (ii) the
Performance Share Value shall mean the Fair Market Value, as of the date of
grant of each such Award, of the maximum number of Shares that the Participant
could receive from an Award of Performance Shares granted in the fiscal year;
provided, however, that such number of Shares shall be divided by the number of
full fiscal years of the Company contained in the Performance Period of a
particular Award, and provided further, that if any other Awards of Performance
Shares are outstanding for such Participant for a given fiscal year, the
Performance Share Value shall be increased for each such given fiscal year by
the Fair Market Value of Shares that could be received by the Participant under
all such other Awards calculated on the date each such Award was granted,
divided, for each such Award, by the number of full fiscal years of the Company
contained in the Performance Period of each such outstanding Award; or (iii) the
Performance Unit Value shall mean the maximum dollar value that the Participant
could receive from an Award of Performance Units granted in the fiscal year,
provided, however, that such amount shall be divided by the number of full
fiscal years of the Company contained in the Performance Period of a particular
Award, and provided further, that if any other Awards of Performance Units are
outstanding for such Participant for a given fiscal year, the Performance Unit
Value shall be increased for each such given fiscal year by the amount that
could be received by the Participant under all such other Awards, divided, for
each such Award, by the number of full fiscal years of the Company contained in
the Performance Period of each such outstanding Award; provided, however, that
the limitations set forth in this Section 7(b) shall be subject to adjustment
under Section 5(f) of the Plan only to the extent that such adjustment does not
affect the status of any Award intended under this Section 7 to qualify as
“performance based compensation” under Section 162(m) of the Code. If an Option
is granted in tandem with a SAR, such that exercise of the Option or SAR with
respect to one Share cancels the tandem option or SAR, respectively, with
respect to such Share, the tandem Option and SAR with respect to such Share
shall be counted as covering only one Share for purposes of applying the
limitation set forth in this Section 7(b).

 

(c)           If an Award is subject to this Section 7, the grant of any Shares
or cash shall be subject to the attainment of Performance Goals for the
Performance Period. The Committee shall establish the Performance Goals within
90 days following the commencement of the applicable Performance Period, or such
earlier time as prescribed by Section 162(m) of the Code or regulations
thereunder, and a schedule detailing the total amount which may be available for
payout based upon the relative level of attainment of the Performance Goals.

 

7

--------------------------------------------------------------------------------


 

(d)           The Committee may, in its discretion, reduce the amount of any
Award subject to this Section 7 based on such criteria as it shall determine.
However, the Committee may not increase the amounts payable pursuant to any
Award subject to this Section 7 or waive the achievement of the applicable
Performance Goals, except as the Committee may provide in a particular Award’s
Award Agreement for certain events, including but not limited to death,
disability, or a change in ownership or control of the Company.

 

(e)           Prior to the payment of any Award subject to this Section 7, the
Committee shall verify in writing as prescribed by Section 162(m) of the Code or
the regulations thereunder that the applicable Performance Goals were achieved.

 

(f)            The Committee shall have the authority to impose such other
restrictions on Awards subject to this Section 7 as it may deem necessary or
appropriate to ensure that such Awards meet the requirements for “performance
based compensation” under Section 162(m) of the Code.

 

SECTION 8. OPTIONS:    Subject to the terms and conditions of the Plan, the
Committee may grant to Participants Options on such terms and conditions as the
Committee may prescribe in such Option’s Award Agreement, including, but not
limited to, the Exercise Price; vesting schedule; method of payment of the
Exercise Price; treatment upon termination of employment; and other terms and
conditions that the Committee may deem appropriate.

 

SECTION 9. STOCK APPRECIATION RIGHT:    Subject to the terms and conditions of
the Plan, the Committee may grant to Participants SARs on such terms and
conditions as the Committee may prescribe in such SAR’s Award Agreement,
including, but not limited to, the Exercise Price; vesting schedule; form of
payment; treatment upon termination of employment; and other terms and
conditions that the Committee may deem appropriate.

 

SECTION 10. RESTRICTED STOCK AWARD:    Subject to the terms and conditions of
the Plan, the Committee may grant to Participants Restricted Stock Awards on
such terms and conditions as the Committee may prescribe in such Restricted
Stock Award’s Award Agreement, including, but not limited to, the vesting
schedule; purchase price, if any; deferrals allowed or required; treatment upon
termination of employment; and other terms and conditions that the Committee may
deem appropriate.

 

SECTION 11. PERFORMANCE AWARDS:    Subject to the terms and conditions of the
Plan, the Committee may grant to Participants Performance Awards on such terms
and conditions as the Committee may prescribe in such Performance Award’s Award
Agreement, including, but not limited to, the performance period; performance
criteria; treatment upon termination of employment; and other terms and
conditions that the Committee may deem appropriate.

 

SECTION 12. OTHER STOCK AWARDS:    Subject to the terms and conditions of the
Plan, the Committee may grant to Participants Other Stock Award on such terms
and conditions as the Committee may prescribe in such Other Stock Award’s Award
Agreement, including, but not limited to, the vesting schedule, if any; purchase
price, if any; deferrals allowed or required;

 

8

--------------------------------------------------------------------------------


 

treatment upon termination of employment; and other terms and conditions that
the Committee may deem appropriate.

 

SECTION 13. PROHIBITION ON REPRICING:    The Committee shall not reduce the
Exercise Price of any outstanding Option or SAR, whether through amendment,
cancellation, replacement, or any other means, without the approval of
stockholders. This Section 13 shall not be construed to apply: (i) to the
Options or SARs granted pursuant to an assumption or substitution of another
option in a manner that satisfies the requirements of Section 424(a) of the
Code; or (ii) to an adjustment made pursuant to Section 5(f) of the Plan.

 

SECTION 14. TERMINATION OF EMPLOYMENT:    Unless determined otherwise by the
Committee with respect to any Award granted under the Plan, or except as
provided in Appendix A with respect to Awards to Eligible Directors, the
following rules shall apply to Awards following a Participant’s termination of
employment with the Company and its Affiliates (or termination of services, in
the case of a Consultant):

 

(a)           All unvested Awards shall be forfeited on the date of a
Participant’s termination of employment for reasons other than Retirement,
Disability or death.

 

(b)           Upon a Participant’s termination of employment by reason of
Retirement, Disability or death, all unvested Options, SARs, Restricted Stock
Awards and Other Stock Awards shall become fully vested and any Performance
Shares or Performance Units shall be payable to the extent determined by the
Committee.

 

(c)           Upon termination of employment by reason of Retirement or
Disability, Options shall be exercisable until not later than the earlier of
three years after the termination date or expiration of their term. Upon the
death of a Participant while employed by the Company or an Affiliate or after
terminating by reason of Retirement or Disability, Options shall be exercisable
by the Participant’s Beneficiary not later than the earliest of one year after
the date of death, three years after the date of termination due to Retirement
or Disability, or the expiration of their term. All SARs that become vested on
termination of employment by reason of Retirement, Disability or death shall be
exercisable as determined by the Committee, which determination may provide for
an automatic exercise date.

 

(d)           Upon termination for any reason other than Retirement, Disability
or death, any Options vested prior to such termination may be exercised during
the three-month period commencing on the termination date, but not later than
the expiration of their term. If a Participant dies during such post-employment
period, such Participant’s Beneficiary may exercise the Options to the extent
they were vested and exercisable on the date of employment termination), but not
later than the earlier of one year after the date of death or the expiration of
their term.

 

SECTION 15. WITHHOLDING:    The Committee may make such provisions and take such
steps as it may deem necessary and appropriate for the withholding of any taxes
that the Company is required by law or regulation of any governmental authority,
whether federal, state,

 

9

--------------------------------------------------------------------------------


 

local, domestic, or foreign, to withhold in connection with the grant, exercise,
payment, or removal of restrictions of an Award, including, but not limited to,
requiring the Participant to remit to the Company an amount sufficient to
satisfy such withholding requirements in cash or Shares or withholding cash or
Shares due or to become due with respect to the Award at issue.

 

SECTION 16. CHANGE IN CONTROL:    In the event of a Change-in-Control, all
Awards shall vest and the value of each Participant’s Performance Units and
Performance Shares shall immediately be paid in cash or shares to the
Participant in accordance with the relevant Award Agreement. SARs that become
vested upon a Change-in-Control shall be exercisable as determined by the
Committee, which determination may provide for an automatic exercise date.

 

SECTION 17. POSTPONEMENT OF ISSUANCE AND DELIVERY:    The issuance and delivery
of any Shares under this Plan may be postponed by the Company for such period as
may be required to comply with any applicable requirements under any applicable
listing requirement of any national securities exchange or any law or regulation
applicable to the issuance and delivery of Shares, and the Company shall not be
obligated to issue or deliver any Shares if the issuance or delivery of such
Shares shall constitute a violation of any provision of any law or regulation of
any governmental authority or any national securities exchange.

 

SECTION 18. NO RIGHT TO AWARDS:    No employee or Consultant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniform treatment of employees, Consultants or Directors under the Plan. The
terms and conditions of Awards need not be the same with respect to different
Participants.

 

SECTION 19. NO RIGHT TO EMPLOYMENT OR DIRECTORSHIP:    The grant of an Award
shall not be construed as giving a Participant the right to be retained in the
employ or as a Consultant of the Company or an Affiliate or any right to remain
as a member of the Board, as the case may be. The Company may at any time
terminate an employee’s employment or a Consultant’s provision of services free
from any liability or any claim under the Plan, unless otherwise provided in the
Plan or an Award Agreement.

 

SECTION 20. NO RIGHTS AS A STOCKHOLDER: A Participant shall have no rights as a
stockholder with respect to any Shares covered by an Award until the date of the
issuance and delivery of such Shares.

 

SECTION 21. SEVERABILITY:    If any provision of the Plan or any Award is,
becomes, or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction or Award, and the remainder of the Plan or such Award shall remain
in full force and effect.

 

SECTION 22. NO TRUST OR FUND CREATED:    Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other person. To the extent any

 

10

--------------------------------------------------------------------------------


 

person acquires a right to receive payments from the Company or an Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate.

 

SECTION 23. HEADINGS:    Headings are given to the Sections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provisions thereof.

 

SECTION 24. NONASSIGNABILITY:    Unless otherwise determined by the Committee,
no Participant or Beneficiary may sell, assign, transfer, discount, or pledge as
collateral for a loan, or otherwise anticipate any right to payment under the
Plan other than by will or by the applicable laws of descent and distribution.
Under such procedures as the Committee may establish, Awards may be transferred
by gift to members of a Participant’s immediate family (i.e., children,
grandchildren and spouse) or to one or more trusts for their benefit or to
partnerships in which such family members and the Participant are the only
partners, provided that (i) any agreement governing such Award expressly so
permits or is amended to so permit, (ii) the Participant does not receive any
consideration for such transfer, and (iii) the Participant provides such
documentation or information concerning any such transfer or transferee as the
Committee may reasonably request. Any transferred Awards shall be subject to the
same terms and conditions that applied immediately prior to their transfer. In
no event shall such transfer rights apply to any Incentive Stock Option.

 

SECTION 25. CERTAIN FORFEITURES:    Except for an Award that has vested pursuant
to Section 16 (relating to Change-in-Control), the Committee may declare an
Award, whether vested or unvested, to be forfeited if the Participant competes
with the Company or engages in conduct that, in the opinion of the Committee,
adversely affects the Company.

 

SECTION 26. INDEMNIFICATION:    In addition to such other rights of
indemnification as members of the Board or the Committee or officers or
employees of the Company or an Affiliate to whom authority to act for the Board
or Committee is delegated may have, such individuals shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, incurred in
connection with the defense of any action, suit, or proceeding, or in connection
with any appeal thereof, to which any such individual may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any right granted hereunder and against all amounts paid by such individual in a
settlement thereof that is approved by the Company’s legal counsel or paid in
satisfaction of a judgment in any such action, suit, or proceeding, except in
relation to matters as to which it shall be adjudged that such person is liable
for gross negligence, bad faith, or intentional misconduct; provided, however,
that any such individual shall give the Company an opportunity, at its own
expense, to defend the same before such individual undertakes to defend such
action, suit, or proceeding.

 

SECTION 27. FOREIGN JURISDICTIONS:    The Committee may adopt, amend, or
terminate arrangements, not inconsistent with the intent of the Plan, to make
available tax or other benefits under the laws of any foreign jurisdiction to
Participants subject to such laws or to conform with the laws and regulations of
any such foreign jurisdiction.


 


11

--------------------------------------------------------------------------------

 

SECTION 28. TERMINATION AND AMENDMENT:    Subject to the approval of the Board,
where required, the Committee may at any time and from time to time alter,
amend, suspend, or terminate the Plan in whole or in part; provided, however,
that no action shall be taken by the Board or the Committee without the approval
of stockholders that would:

 

(a)      Increase the maximum number of Shares that may be issued under the
Plan, except as provided in Section 5(f);

 

(b)      Increase the limits applicable to Awards under the plan, except as
provided in Sections 5(f) and 7(b);

 

(c)      Allow for an Exercise Price below the Fair Market Value of Shares on
the date of grant of an Option or SAR, except as provided in Section 3(n);

 

(d)      Permit the repricing of outstanding Options or SARs, as provided in
Section 13; or

 

(e)      Require approval of the Company’s stockholders under any applicable
law, regulation, or rule.

 

Notwithstanding the foregoing, no termination or amendment of the Plan may,
without the consent of the applicable Participant, terminate or adversely affect
any material right or obligation under an Award previously granted under the
Plan.

 

SECTION 29. APPLICABLE LAW:    This Plan shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its
principles of conflict of laws.

 

APPENDIX A
TO
ANDREW CORPORATION LONG-TERM INCENTIVE PLAN
Non-Employee Director Awards

 

Award of Restricted Stock or Restricted Stock Units.    The Committee shall
determine the number of Shares of Restricted Stock or Restricted Stock Units to
be awarded to each Eligible Director, which number shall not be greater than in
any given fiscal year of the Company, subject to such terms and conditions as
the Committee may prescribe in such Restricted Stock Award’s Award Agreement,
including, but not limited to, the vesting schedule; purchase price, if any;
deferrals allowed or required; treatment upon termination of employment;
treatment of dividends or the provision for dividend equivalents; and other
terms and conditions that the Committee may deem appropriate. No Award shall be
made as provided for herein if the number of Shares then remaining available for
Awards under the Plan is insufficient for the full grant of all Restricted Stock
Awards to be awarded on that date under this Appendix A.

 

12

--------------------------------------------------------------------------------


 

FIRST AMENDMENT

TO

ANDREW CORPORATION

LONG TERM INCENTIVE PLAN

 

WHEREAS, CommScope, Inc., a Delaware corporation (the “Company”), entered into
an Agreement and Plan of Merger, dated as of June 26, 2007 (the “Merger
Agreement”), with DJRoss, Inc., a Delaware corporation and an indirect wholly
owned subsidiary of the Company (“Sub”), and Andrew Corporation, a Delaware
corporation (“Andrew”), pursuant to which Sub merged with and into Andrew at the
Effective Time (as defined in the Merger Agreement), with Andrew as the
surviving corporation (the “Merger”);

 

WHEREAS, Andrew sponsored the Andrew Long-Term Incentive Plan, approved by the
board of directors on November 17, 2004 and submitted to the stockholders on
February 8, 2005 (the “Plan”);

 

WHEREAS, in connection with the Merger, the Company assumed the Plan as of the
Effective Time;

 

WHEREAS, in connection with the Company’s assumption of the Plan, the board of
directors of the Company (the “Board”) amended the Plan effective as of the
Effective Time; and

 

WHEREAS, it is desired to further amend the Plan and to incorporate the
amendment that was adopted as of the Effective Time.

 

NOW, THEREFORE, by virtue and in exercise of the amending authority reserved by
the Board pursuant to Section 28 of the Plan, the Plan is hereby amended as
follows:

 


1.             REFERENCES TO THE “COMPANY” IN THE PLAN SHALL HEREBY BE DEEMED
REFERENCES TO COMMSCOPE, INC., A DELAWARE CORPORATION.


 


2.             THE DEFINITION OF “CHANGE IN CONTROL” IN SECTION 3 OF THE PLAN
SHALL HEREBY BE AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


(A)           AN ACQUISITION (OTHER THAN DIRECTLY FROM THE COMPANY) OF ANY
VOTING SECURITIES OF THE COMPANY (THE “VOTING SECURITIES”) BY ANY “PERSON” (AS
THE TERM “PERSON” IS USED FOR PURPOSES OF SECTION 13(D) OR 14(D) OF THE EXCHANGE
ACT), IMMEDIATELY AFTER WHICH SUCH PERSON HAS “BENEFICIAL OWNERSHIP” (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE THAN
THIRTY-THREE PERCENT (33%) OF (I) THE THEN-OUTSTANDING SHARES OR (II) THE
COMBINED VOTING POWER OF THE COMPANY’S THEN-OUTSTANDING VOTING SECURITIES;
PROVIDED, HOWEVER, THAT IN DETERMINING WHETHER A CHANGE IN CONTROL HAS OCCURRED
PURSUANT TO THIS PARAGRAPH (A), THE ACQUISITION OF SHARES OR VOTING SECURITIES
IN A NON-CONTROL ACQUISITION (AS HEREINAFTER DEFINED) SHALL NOT CONSTITUTE A
CHANGE IN CONTROL.  A “NON-CONTROL ACQUISITION” SHALL MEAN AN ACQUISITION BY
(I) AN


 


13

--------------------------------------------------------------------------------



 


EMPLOYEE BENEFIT PLAN (OR A TRUST FORMING A PART THEREOF) MAINTAINED BY (A) THE
COMPANY OR (B) ANY CORPORATION OR OTHER PERSON THE MAJORITY OF THE VOTING POWER,
VOTING EQUITY SECURITIES OR EQUITY INTEREST OF WHICH IS OWNED, DIRECTLY OR
INDIRECTLY, BY THE COMPANY (FOR PURPOSES OF THIS DEFINITION, A “RELATED
ENTITY”), (II) THE COMPANY OR ANY RELATED ENTITY, OR (III) ANY PERSON IN
CONNECTION WITH A NON-CONTROL TRANSACTION (AS HEREINAFTER DEFINED);


 


(B)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE OF THE PLAN, ARE
MEMBERS OF THE BOARD (THE “INCUMBENT BOARD”), CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST TWO-THIRDS OF THE MEMBERS OF THE BOARD OR, FOLLOWING A MERGER (AS
HEREINAFTER DEFINED), THE BOARD OF DIRECTORS OF (I) THE CORPORATION RESULTING
FROM SUCH MERGER (THE “SURVIVING CORPORATION”), IF FIFTY PERCENT (50%) OR MORE
OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE
SURVIVING CORPORATION IS NOT BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ANOTHER PERSON (A “PARENT CORPORATION”) OR (II) IF THERE IS ONE OR MORE THAN ONE
PARENT CORPORATION, THE ULTIMATE PARENT CORPORATION; PROVIDED, HOWEVER, THAT, IF
THE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S COMMON SHAREHOLDERS,
OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE
INCUMBENT BOARD, SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THE PLAN, BE
CONSIDERED A MEMBER OF THE INCUMBENT BOARD; AND PROVIDED, FURTHER, HOWEVER, THAT
NO INDIVIDUAL SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD IF SUCH
INDIVIDUAL INITIALLY ASSUMED OFFICE AS A RESULT OF AN ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD (A “PROXY CONTEST”), INCLUDING BY REASON OF ANY AGREEMENT INTENDED TO
AVOID OR SETTLE ANY PROXY CONTEST; OR


 


(C)           THE CONSUMMATION OF:


 


(I)            A MERGER, CONSOLIDATION OR REORGANIZATION (X) WITH OR INTO THE
COMPANY OR (Y) IN WHICH SECURITIES OF THE COMPANY ARE ISSUED (A “MERGER”),
UNLESS SUCH MERGER IS A “NON-CONTROL TRANSACTION.”  A “NON-CONTROL TRANSACTION”
SHALL MEAN A MERGER IN WHICH:


 


(A)          THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY BEFORE SUCH MERGER OWN
DIRECTLY OR INDIRECTLY IMMEDIATELY FOLLOWING SUCH MERGER AT LEAST A MAJORITY OF
THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF (1) THE
SURVIVING CORPORATION, IF THERE IS NO PARENT CORPORATION OR (2) IF THERE IS ONE
OR MORE THAN ONE PARENT CORPORATION, THE ULTIMATE PARENT CORPORATION;


 


(B)           THE INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD
IMMEDIATELY PRIOR TO THE EXECUTION OF THE AGREEMENT PROVIDING FOR SUCH MERGER
CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF
(1) THE SURVIVING CORPORATION, IF THERE IS NO PARENT CORPORATION, OR (2) IF
THERE IS ONE OR MORE THAN ONE PARENT CORPORATION, THE ULTIMATE PARENT
CORPORATION; AND


 


14

--------------------------------------------------------------------------------



 


(C)           NO PERSON OTHER THAN (1) THE COMPANY OR ANOTHER CORPORATION THAT
IS A PARTY TO THE AGREEMENT OF MERGER, (2) ANY RELATED ENTITY, OR (3) ANY
EMPLOYEE BENEFIT PLAN (OR ANY TRUST FORMING A PART THEREOF) THAT, IMMEDIATELY
PRIOR TO THE MERGER, WAS MAINTAINED BY THE COMPANY OR ANY RELATED ENTITY, OR
(4) ANY PERSON WHO, IMMEDIATELY PRIOR TO THE MERGER HAD BENEFICIAL OWNERSHIP OF
THIRTY-THREE PERCENT (33%) OR MORE OF THE THEN OUTSTANDING SHARES OR VOTING
SECURITIES, HAS BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF THIRTY-THREE
PERCENT (33%) OR MORE OF THE COMBINED VOTING POWER OF THE OUTSTANDING VOTING
SECURITIES OR COMMON STOCK OF (X) THE SURVIVING CORPORATION, IF THERE IS NO
PARENT CORPORATION, OR (Y) IF THERE IS ONE OR MORE THAN ONE PARENT CORPORATION,
THE ULTIMATE PARENT CORPORATION.


 


(II)           A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(III)          THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE TO ANY PERSON (OTHER
THAN (X) A TRANSFER TO A RELATED ENTITY OR (Y) THE DISTRIBUTION TO THE COMPANY’S
SHAREHOLDERS OF THE STOCK OF A RELATED ENTITY OR ANY OTHER ASSETS).


 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE ANY PERSON (THE “SUBJECT PERSON”) ACQUIRED BENEFICIAL OWNERSHIP
OF MORE THAN THE PERMITTED AMOUNT OF THE THEN OUTSTANDING SHARES OR VOTING
SECURITIES AS A RESULT OF THE ACQUISITION OF SHARES OR VOTING SECURITIES BY THE
COMPANY WHICH, BY REDUCING THE NUMBER OF SHARES OR VOTING SECURITIES THEN
OUTSTANDING, INCREASES THE PROPORTIONAL NUMBER OF SHARES BENEFICIALLY OWNED BY
THE SUBJECT PERSONS; PROVIDED THAT IF A CHANGE IN CONTROL WOULD OCCUR (BUT FOR
THE OPERATION OF THIS SENTENCE) AS A RESULT OF THE ACQUISITION OF SHARES OR
VOTING SECURITIES BY THE COMPANY AND, AFTER SUCH SHARE ACQUISITION BY THE
COMPANY, THE SUBJECT PERSON BECOMES THE BENEFICIAL OWNER OF ANY ADDITIONAL
SHARES OR VOTING SECURITIES AND SUCH BENEFICIAL OWNERSHIP INCREASES THE
PERCENTAGE OF THE THEN OUTSTANDING SHARES OR VOTING SECURITIES BENEFICIALLY
OWNED BY THE SUBJECT PERSON, THEN A CHANGE IN CONTROL SHALL OCCUR.


 


3.             THE DEFINITION OF “COMMITTEE” IN SECTION 3 OF THE PLAN SHALL
HEREBY BE AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD OR SUCH OTHER
COMMITTEE OF THE BOARD, WHICH SHALL CONSIST SOLELY OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE AND “NON-EMPLOYEE
DIRECTORS” WITHIN THE MEANING OF SECURITIES AND EXCHANGE COMMISSION RULE 16B-3
PROMULGATED UNDER SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
OR ANY SUCH SUCCESSOR PROVISION THERETO.


 


4.             THE DEFINITION OF “DISABILITY” IN SECTION 3 OF THE PLAN SHALL
HEREBY BE AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“DISABILITY” SHALL MEAN A MENTAL OR PHYSICAL CONDITION WHICH, IN THE


 


15

--------------------------------------------------------------------------------



 


OPINION OF THE COMMITTEE, RENDERS A PARTICIPANT UNABLE OR INCOMPETENT TO CARRY
OUT THE JOB RESPONSIBILITIES WHICH SUCH PARTICIPANT HELD OR THE DUTIES TO WHICH
SUCH PARTICIPANT WAS ASSIGNED AT THE TIME THE DISABILITY WAS INCURRED, AND WHICH
IS EXPECTED TO BE PERMANENT OR FOR AN INDEFINITE DURATION.


 


5.             A NEW DEFINITION OF “DIVISION” IS HEREBY ADDED TO SECTION 3 OF
THE PLAN AS FOLLOWS:


 


“DIVISION” SHALL MEAN ANY OF THE OPERATING UNITS OR DIVISIONS OF THE COMPANY
DESIGNATED AS A DIVISION BY THE COMMITTEE.


 


6.             THE DEFINITION OF “ELIGIBLE EMPLOYEE” IN SECTION 3 OF THE PLAN
SHALL HEREBY BE AMENDED TO INSERT THE FOLLOWING AT THE END OF THE DEFINITION:


 


, OTHER THAN AN INDIVIDUAL THAT WAS EMPLOYED IMMEDIATELY PRIOR TO THE MERGER BY
THE COMPANY OR AN ENTITY THAT WAS A SUBSIDIARY OF THE COMPANY IMMEDIATELY PRIOR
TO THE MERGER.


 


7.             THE DEFINITION OF “FAIR MARKET VALUE” IN SECTION 3 OF THE PLAN
SHALL HEREBY BE AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“FAIR MARKET VALUE,” SHALL MEAN, ON ANY DATE:


 


(A)           IF THE SHARES ARE LISTED FOR TRADING ON THE NEW YORK STOCK
EXCHANGE, THE CLOSING PRICE AT THE CLOSE OF THE PRIMARY TRADING SESSION OF THE
SHARES ON SUCH DATE ON THE NEW YORK STOCK EXCHANGE, OR IF THERE HAS BEEN NO SUCH
CLOSING PRICE OF THE SHARES ON SUCH DATE, ON THE NEXT PRECEDING DATE ON WHICH
THERE WAS SUCH A CLOSING PRICE;


 


(B)           IF THE SHARES ARE NOT LISTED FOR TRADING ON THE NEW YORK STOCK
EXCHANGE, BUT ARE LISTED ON ANOTHER NATIONAL SECURITIES EXCHANGE, THE CLOSING
PRICE AT THE CLOSE OF THE PRIMARY TRADING SESSION OF THE SHARES ON SUCH DATE ON
SUCH EXCHANGE, OR IF THERE HAS BEEN NO SUCH CLOSING PRICE OF THE SHARES ON SUCH
DATE, ON THE NEXT PRECEDING DATE ON WHICH THERE WAS SUCH A CLOSING PRICE;


 


(C )          IF THE SHARES ARE NOT LISTED ON THE NEW YORK STOCK EXCHANGE OR ON
ANOTHER NATIONAL SECURITIES EXCHANGE, THE LAST SALE PRICE AT THE END OF NORMAL
MARKET HOURS OF THE SHARES ON SUCH DATE AS QUOTED ON THE NATIONAL ASSOCIATION OF
SECURITIES DEALERS AUTOMATED QUOTATION SYSTEM (“NASDAQ”) OR, IF NO SUCH PRICE
SHALL HAVE BEEN QUOTED FOR SUCH DATE, ON THE NEXT PRECEDING DATE FOR WHICH SUCH
PRICE WAS SO QUOTED; OR


 


(D)           IF THE SHARES ARE NOT LISTED FOR TRADING ON A NATIONAL SECURITIES
EXCHANGE OR ARE NOT AUTHORIZED FOR QUOTATION ON NASDAQ, THE FAIR MARKET VALUE OF
THE SHARES AS DETERMINED IN GOOD FAITH BY THE COMMITTEE, AND IN THE CASE OF
INCENTIVE STOCK OPTIONS, IN ACCORDANCE WITH SECTION 422 OF THE CODE.


 


8.             A NEW DEFINITION OF “MERGER” IS HEREBY ADDED TO SECTION 3 OF THE
PLAN AS FOLLOWS:


 


16

--------------------------------------------------------------------------------



 


“MERGER” SHALL MEAN THE MERGER OF DJ ROSS, INC., A DELAWARE CORPORATION AND AN
INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY (“SUB”) WITH AND INTO ANDREW
CORPORATION, A DELAWARE CORPORATION (“ANDREW”), AT THE EFFECTIVE TIME (AS
DEFINED IN THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 26, 2007 (THE
“MERGER AGREEMENT”), AMONG THE COMPANY, SUB AND ANDREW)), WITH ANDREW THE
SURVIVING CORPORATION, PURSUANT TO THE MERGER AGREEMENT.


 


9.             THE DEFINITION OF “SHARES” IN SECTION 3 OF THE PLAN IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“SHARES” SHALL MEAN SHARES OF COMMON STOCK, $.01 PAR VALUE, OF THE COMPANY, AND
ANY OTHER SECURITIES INTO WHICH SUCH SHARES ARE CHANGED OR FOR WHICH SUCH SHARES
ARE EXCHANGED.


 


10.           A NEW DEFINITION OF “SUBSIDIARY” IS HEREBY ADDED TO SECTION 3 OF
THE PLAN AS FOLLOWS:


 


“SUBSIDIARY” SHALL MEAN (A) EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW, ANY
CORPORATION WHICH IS A SUBSIDIARY CORPORATION WITHIN THE MEANING OF
SECTION 424(F) OF THE CODE WITH RESPECT TO THE COMPANY, AND (B) IN RELATION TO
THE ELIGIBILITY TO RECEIVE OPTIONS OR LONG-TERM INCENTIVES OTHER THAN INCENTIVE
STOCK OPTIONS AND CONTINUED EMPLOYMENT FOR PURPOSES OF OPTIONS AND LONG-TERM
INCENTIVES (UNLESS THE COMMITTEE DETERMINES OTHERWISE), ANY ENTITY, WHETHER OR
NOT INCORPORATED, IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY OWNS AT LEAST 50%
OR MORE OF THE OUTSTANDING EQUITY OR OTHER OWNERSHIP INTERESTS.


 


11.           SECTION 5(A) OF THE PLAN IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS FOLLOWS:


 


SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 5(F), THE MAXIMUM NUMBER OF SHARES
AVAILABLE FOR ISSUANCE UNDER THE PLAN SHALL BE 579,824.


 


12.           SECTION 16 OF THE PLAN IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY AS OF THE EFFECTIVE TIME AS FOLLOWS:


 


THE EFFECT OF A CHANGE IN CONTROL ON ANY AWARD SHALL BE SET FORTH IN THE AWARD
AGREEMENT.


 


 


DATED:  JANUARY 22, 2008


 


17

--------------------------------------------------------------------------------
